
	
		II
		112th CONGRESS
		1st Session
		S. 1197
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2011
			Mr. Coats (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for a feasibility study before carrying out
		  any Federal action relating to the Chicago Area Water System.
	
	
		1.DefinitionsIn this Act:
			(1)CAWSThe
			 term CAWS means the Chicago Area Water System.
			(2)Economic impact
			 statementThe term economic impact statement means
			 the economic impact statement described in section 2(b).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
			2.Duty to assess
			 the impact of Federal action on jobs and commercial activity
			(a)In
			 generalPrior to any major Federal action, as determined by the
			 Secretary, to prevent the introduction or establishment of a population of
			 aquatic nuisance species between the Great Lakes and the Mississippi River
			 Basins that would impact the flow of commerce or commercial activity within the
			 CAWS, the Secretary shall prepare an economic impact statement as described in
			 subsection (b).
			(b)Economic impact
			 statement
				(1)ContentsAn
			 economic impact statement required under subsection (a) shall include a
			 detailed statement by the Secretary relating to—
					(A)the impact of the
			 proposed action on the flow of commerce and commercial activity;
					(B)the impact of the
			 proposed action on jobs and job opportunities, including an assessment of the
			 quantity of jobs that would be lost and gained as a result of the proposed
			 action;
					(C)any adverse
			 economic effects that could not be avoided if the proposal is
			 implemented;
					(D)the alternatives
			 to the proposed action, including a cost-benefit analysis of each
			 alternative;
					(E)the relationship
			 between any local short-term impacts on commerce or commercial activity and
			 maintenance and enhancement of long-term productivity and environmental values;
			 and
					(F)any adverse
			 impacts to public or private property that could result if the proposal is
			 implemented, including damage relating to flooding or new water drainage
			 patterns.
					(2)Consultation
					(A)In
			 generalPrior to preparing an economic impact statement, the
			 Secretary shall consult with and obtain the comments of—
						(i)any
			 Federal or State agency that has jurisdiction by law or special expertise with
			 respect to any of the activities described in paragraph (1);
						(ii)communities
			 affected by the proposed Federal action described in subsection (a); and
						(iii)any other
			 stakeholders.
						(B)Public
			 participationA copy of each statement and any comments or views
			 obtained as a result of the consultation under subparagraph (A) shall—
						(i)be
			 made available on a publicly accessible Internet site; and
						(ii)accompany the
			 proposal described in subsection (a) through the applicable Federal agency
			 review process.
						(3)Combining
			 environmental and economic impact statementsAn economic impact
			 statement under this Act may be combined with a detailed statement of
			 environmental impacts required to be prepared under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				
